So wo st DB Wn BP W NY

NO NO HO HM HO WP KH KH HN HB HR He He Ke ee ee eS eS
Oo AN WN nA BR W NY KF DT CO WOW DT DWBA BPW NO FY CO

SULLIVAN HILL REZ & ENGEL
A Professional Law Corporation
Shannon D. Sweeney, SBN 204868
Michael A. Zarconi, SBN 288970
E-mail: Sweeney@sullivanhill.com
600 B Street, Suite 1700

San Diego, California 92101
Telephone: (619) 233-4100

Fax Number: (619) 231-4372

Attorneys for Defendants

MARK’A. WILLIS; BEYOND REVIEW, LLC;
IMAGE ENGINE, LLC; and WILLIS GROUP, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

ENSOURCE INVESTMENTS LLC,
a Delaware limited liability
company,

Plaintiff,
Vv.

THOMAS P. TATHAM, an
individual; MARK A. WILLIS, an
individual; PDP MANAGEMENT
GROUP, LLC, a Texas limited
liability company; TITLE ROVER,
LLC, a Texas limited liabilit
copay, BEYOND REVIEW,
LLC, a Texas limited liability
company; IMAGE ENGINE, LLC, a
Texas limited liability company;
WILLIS GROUP, LLC, a Texas
heed liability company; and DOES

Defendants.

 

 

 

I, Mark A. Willis, declare as follows:

CASE NO. 17CV0079 H LL

DECLARATION OF MARK A
WILLIS IN SUPPORT OF THE
WILLIS GROUP, LLC’S
MEMORANDUM IN
SUPPORT OF ITS MOTION
FOR ATTORNEY’S FEES
AGAINST PLAINTIFF AND
ITS MEMBERS

DATE: February 3, 2020
TIME: 10:30 a.m.
JUDGE: Hon. Marilyn L. Huff

1. I am the principal at the Willis Group, and I was one of the managers of

both Hopewell-Pilot Project, LLC (“Hopewell”) and Title Rover, LLC (“Title Rover”)

406904-v1

Case No. 17CV0079 H LL

DEC. OF MARK A. WILLIS ISO WILLIS GROUP’S MOTION FOR FEES

 
o CO NY ODO WT KF WH NH =

Nm NY VY KY NH HY NH HN LO —
ON AAR OH | SORIA AA EO AS

 

 

before they both went bankrupt. I make this declaration based on matters within my
personal knowledge, and if called, would and could testify to the matters stated herein.

2. The Willis Group is an entity that provided office space, IT support and
phone services to Hopewell and Title Rover. The Willis Group also invested in, and
lent money to, Hopewell.

3. When I, the Willis Group, and other entities were sued by Plaintiff in
January 2017, we were represented by Pete Patterson at Patterson PC. Local counsel
in San Diego was Gomez Trial Attorneys. Patterson PC and Gomez Trial Attorneys
represented all defendants until October 1, 2017, when I, the Willis Group, Image
Engine and Beyond Review (collectively, the “Willis Defendants”) retained Sullivan
Hill and it substituted into this case as attorney of record for the Willis Defendants.

4, The Willis Defendants’ engagement letter with Sullivan Hill mandates
that the Willis Defendants are jointly and severally responsible for payment of
attorneys’ fees and costs.

I declare under penalty of perjury under the laws of the State of California that
the foregoing is true and correct.

Executed this 2nd day of January 2020 at Houston, Texas.

  

Mark A. Willis

406904-v! 2 Case No. !7CV0079 H LL
DEC. OF MARK A. WILLIS ISO WILLIS GROUP’S MOTION FOR FEES

 
